DETAILED CORRESPONDENCE
	Claims 1-17 and 19-20 are pending.  Of these, claims 11-14 are withdrawn as directed to a nonelected invention.  Therefore, claims 1-10, 15-17, and 19-20 are under consideration on the merits.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Rejections
 The 103 rejections are revised in view of the amendment.
The double patenting rejection replaced with a nonprovisional rejection in view of the issuance of the reference application.
The 35 USC 112(a) rejection is withdrawn in view of the amendment.
The claim objection is withdrawn in view of the cancelation of claim 21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-3, 7-9, 10, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as unpatentable over Gruber et al. (US Pat. Pub. 2009/0175940) in view of Crowley et al. (US Pat. Pub. 2012/0214777) and Skak et al. (WO 2011/154009; of record in IDS).
As to claims 1-3, 7-9, 10, 15-17, and 19-20, Gruber discloses a method of producing an extruded composition comprising ibuprofen, the method comprising the steps of providing ibuprofen, povidone (a “hydrophilic polymer”), and Aerosil (i.e., a form of silicon dioxide that is an “inorganic excipient” having a Carr Index of less than 18 (claim 7), followed by processing via an extrusion process into an extruded composition comprising a solid dispersion of the ibuprofen within the povidone in the form of a rope (a “strand” of claim 3), and then milling to a particle size of e.g., 0.1mm using a sieve (i.e., a “micronization”), followed by direct compression to a tablet (claim 10)(paragraph 130 and Example 22).  The composition of Example 22 has an ibuprofen content of about 48%, which is within the range recited by claim 2.  Gruber teaches that the superior properties of the composition taught therein are believed to be due at least in part to the presence of different polymorphic and/or amorphous forms, and that crystals might be formed when more than one base is used (paragraph 30). Therefore, Gruber discloses embodiments wherein the composition comprises an amorphous dispersion/solution within the hydrophilic polymer.
As to claims 1-3, 7-9, 10, 15-17, and 19-20, Gruber does not further expressly disclose that the extrusion process is a hot melt extrusion process as recited by claim 1, or that the inorganic excipient is a metal aluminosilicate (claim 8) such as magnesium alumino-metasilicate (claim 9) and which is present in the amount of 15 wt% or more or 20 wt% or more as recited by claims 8 and 15.  Nor does Gruber expressly teach that the tablet is orally disintegrating as recited by claim 1, nor the degree of solid dispersion/solution (claims 16-17) or degree of crystallinity (claims 19-20).  Additionally, Gruber does not expressly teach the use of a polymer that is among those recited by claim 1, such as an anionic copolymer based upon methacrylic acid and ethyl acrylate.
Crowley discloses a stabilized pharmaceutical composition comprising an alkaline labile drug such as ibuprofen, and which is produced by hot melt extrusion of a composition comprising an excipient mixture comprising a bioadhesive matrix comprising an alkaline polymer, a bioadhesive polymer, and a thermoplastic polymer, wherein one of the polymers is a thermal binder or pressure softenable binder or combination thereof such as poly(methacrylate ethylacrylate)(an “anionic copolymer based upon methacrylate acid and ethyl acrylate” of claim 1), and optionally one or more other excipients (Abstract and paragraphs 61, 73-74, 87-88, 92 and 181-182).   The composition may comprise a superdisintegrant (paragraphs 145 and 156), which will result in the composition having orally disintegrating properties.	Skak discloses a pharmaceutical tablet comprising ibuprofen (Abstract), the tablet comprising one or more pharmaceutically acceptable excipients, and teaches a list of excipients having suitable properties for forming a tablet comprising a pharmaceutical active, including AEROSIL (i.e., the same excipient exemplified by Gruber as discussed above) and another of which is magnesium aluminum metasilicate (an inorganic excipient of claim 1 that has a Carr Index within the range of claim 7 (page 10, line 15 through page 11, line 12), and which is present in the amount of about 20 wt% or more, which is the same ranges recited by claims  8 and 15 (page 12, 2nd paragraph).
As to claims 1-3, 7-9, 10, 15-17, and 19-20, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the present invention to modify the method of Gruber by forming the extruded composition using a hot melt extrusion process instead of the extrusion granulation process taught by Gruber, since Crowley expressly teaches hot melt extrusion as an alternative method of forming an extruded composition comprising ibuprofen for compression into a tablet.  Such a modification is merely the substitution of one known element for another to obtain predictable results, which is prima facie obvious.  MPEP 2143.  It further would have been prima facie obvious to incorporate magnesium aluminum metasilicate as an excipient in addition to AEROSIL and in the amounts recited by the present claims, since Skak teaches that both AEROSIL and magnesium aluminum metasilicate (in an amount within the claimed ranges) are useful for the same purpose of serving as an excipient in an ibuprofen formulation that enables the formulation to be compressed into a tablet, such that the skilled artisan reasonably would have expected that magnesium aluminum metasilicate could successfully be used in the Gruber formulation as an excipient enabling the compression of a tablet.  Such a substitution merely involves combining prior art elements according to known methods to yield predictable results, which is prima facie obvious.  MPEP 2143.   The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). See also MPEP §2144.07. It further would have been prima facie obvious to incorporate a super-disintegrant as an excipient in order to obtain a tablet with orally disintegrating properties, since Crowley teaches that such a tablet is suitable for release of an active such as ibuprofen, such a modification being merely the combining of known prior art elements according to known methods to obtain predictable results, which is prima facie obvious.  MPEP 2143. It further would have been prima facie obvious to incorporate poly(methacrylate ethylacrylate) as a matrix forming polymer, since Crowley expressly teaches that poly(methacrylate ethylacrylate) is suitable for use as a polymer forming the matrix of an ibuprofen composition produced by hot melt extrusion, such that the skilled artisan reasonably would have expected that it could be to do so in the Gruber composition.  Such a modification is merely the substitution of one known prior art element according to known methods to achieve predictable results, which is prima facie obvious.  MPEP 2143.  
As to claims 16-17 and 19-20, the resulting method is viewed as producing an extruded composition wherein at least 90% or 95% of the ibuprofen is in the form of a solid dispersion/solution, and possesses the reduced levels of crystallinity recited by claims 19-20, because the composition is produced by a method comprising the same steps recited by the claims.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01. 
Claim 6 is rejected under 35 U.S.C. 103 as unpatentable over Gruber et al. (US Pat. Pub. 2009/0175940) in view of Crowley et al. (US Pat. Pub. 2012/0214777) and Skak et al. (WO 2011/154009) as applied to claims 1-3, 7-9, 10, 15-17, and 19-20 above, and further in view of in view of Bruce et al. (US Pat. No. 6,376,481; issued 4/23/2002).
The teachings of Gruber, Crowley, and Skak are relied upon as discussed above, but they do not further expressly disclose that the magnesium alumino metasilicate has a specific surface area of more than 200 m2/g as recited by claim 6. 
 Bruce discloses a pharmaceutical tablet comprising a magnesium alumino metasilicate as carrier, and expressly teaches that it possesses a surface area of 100-350 m2/g, which overlaps the range of claim 6 (column 1, 5th paragraph and column 4, 1st paragraph).  
As to claim 6, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the present invention to modify the method of Gruber, Crowley, and Skak as combined supra  by selecting a magnesium alumino metasilicate having the recited surface area, since Skak does not expressly teach what the surface area of this excipient should be, which would have motivated the skilled artisan to search the art as to the type of magnesium alumino metasilicate that should be used, which would have led to Bruce, which expressly teaches that when magnesium alumino metasilicate is used as the carrier in a pharmaceutical tablet, it suitably has a surface area that is within the claimed range.  Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 4-5 are rejected under 35 U.S.C. 103 as unpatentable over Gruber et al. (US Pat. Pub. 2009/0175940) in view of Crowley et al. (US Pat. Pub. 2012/0214777) and Skak et al. (WO 2011/154009) as applied to claims 1-3, 7-9, 10, 15-17, and 19-20 above, and further in view of Ghebre-Sellassue et al. (WO 93/07859).
The teachings of Gruber, Crowley, and Skak are relied upon as discussed above, but these references do not further expressly disclose that the extruded composition is cut into pellets (claim 4) prior to the micronization step (claim 5).  
Bhebre-Sellassue discloses a process for producing drug-loaded pellets for compression into tablets, the process comprising blending an active ingredient with excipients to form a composition that is extruded under melting temperatures, followed by feeding the extrudate into a pelletizer where it is cut into pellets and then spheronized (page 4, line 26 through page 7, line 14).
As to claims 4-5, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the present invention to modify the method of Gruber, Crowley, and Skak as combined supra by cutting the extrudate into pellets prior to compression into a tablet, since Bhebre-Sellassue discloses such a step as a known alternative manner of producing a compressed tablet from an extrude comprising a pharmaceutical active. Such a modification is merely the combining or substitution of prior art elements according to known methods to yield predictable results, which is prima facie obvious.  MPEP 2143. The resulting method will be one in which the ibuprofen forms a solid amorphous dispersion/solution within the hydrophilic polymer as recited by claim 1, because it comprises the same steps recited by the present claims.  
Response to Applicant’s Arguments
Applicant argues that there is no teaching in the cited references to use a hydrophilic polymer that is among those recited by claim 1 as amended.
In response, this is not persuasive because Crowley in fact expressly teaches the use of poly(methacrylate ethylacrylate) as discussed in the rejection.  
Applicant continues to argue that the cited art does not provide any teaching that the use of one of the recited polymers along with a metal aluminosilicate result in advantageous solubility, disintegration, and dissolution properties.
In response, whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
Here, Applicant’s arguments regarding superior properties are not commensurate in scope with the claims, which recite the presence of a hydrophilic polymer and metal aluminosilicate in ANY amounts.  The skilled artisan would recognize that the advantageous solubility, disintegration, and dissolution properties which Applicant believes may be attributed to the recited hydrophilic polymers and metal aluminosilicate would require a sufficient amount of these components in order to produce these properties.  The claims continue to read on the use of the recited ingredients even in trace amounts which would not be expected to successfully produce enhanced properties relative to the prior art, such that they are still not commensurate in scope with evidence of advantageous properties.  
Double Patenting
Claims 1-10, 16-17, and 19-20 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-16 of U.S. Pat. No. 11,246,833 in view of Crowley et al. (US Pat. Pub. 2012/021477), Skak et al. (WO 2011/154009), Gruber et al. (US Pat. Pub. 2009/0175940) and/or Ghebre-Sellassue et al. (WO 93/07859) where indicated below.
The teachings of the cited references are relied upon as discussed above.
The issued claims recite a method of producing an extruded composition comprising a pharmaceutical active comprising providing the active and in inorganic excipient and processing via extrusion, wherein the active is ibuprofen and which is in amorphous form, the excipient has a specific surface area of more than 200 m2/g and a Carr Index of less than 18 and may be magnesium alumino-metasilicate, as well as a direct compression tablet formed by the step of directly compressing the extruded composition.
Although the issued claims do not recite the use of a hot melt extrusion process, the amount of ibuprofen or alumino metal silicate, that the extruded composition is in the form of a strand or is cut into pellets or micronized, it would have been prima facie obvious to incorporate these modifications because Crowley expressly teaches hot melt extrusion as an alternative method of forming an extruded composition comprising ibuprofen for compression into a tablet, such a modification being merely the substitution of one known element for another to obtain predictable results, which is prima facie obvious, and Skak teaches that amounts of magnesium alumino-metasilicate within the claimed ranges are suitable for use as an excipient in an ibuprofen formulation, and Gruber teaches that an amount of ibuprofen within the claimed range is suitable for a pharmaceutical tablet formed from an extruded composition, and Gruber and Bhebre-Sellassue identify steps of forming the extruded composition as a strand and then cutting the strand into pellets or micronizing the extruded composition into particles prior to compression into tablets are conventionally known manners for preparing drug-loaded particles for compression into tablets.  “When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)).  As to claims 16-20, the resulting method is viewed as producing an extruded composition wherein at least 90% or 95% of the ibuprofen is in the form of a solid dispersion/solution, and possesses the reduced levels of crystallinity recited by claims 18-20, because the composition is produced by a method comprising the same steps recited by the claims.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01. 
Although the issued claims do not recite that the tablet is orally disintegrating, it would have been prima facie obvious to incorporate a superdisintegrant as an excipient in order to obtain a tablet with orally disintegrating properties, since Crowley teaches that such a tablet is suitable for release of an active such as ibuprofen, such a modification being merely the combining of known prior art elements according to known methods to obtain predictable results, which is prima facie obvious.  MPEP 2143.  
Although the issued claims do not recite that the polymer is present in the amount of claim 21 or is among those recited by claim 1, it would have been prima facie obvious to incorporate an anionic copolymer based upon methacrylic acid and ethyl acrylate as a hydrophilic polymer in such amounts, since Gruber teaches polymer amounts within the recited range as suitable for use in extruded ibuprofen pharmaceutical compositions and Crowley expressly teaches that methacrylic acid/ethyl acrylate copolymers are suitable for use as the polymer in an ibuprofen composition produced by hot melt extrusion, such that the skilled artisan reasonably would have expected that it could be used as a hydrophilic polymer in the Gruber composition.  Such a modification is merely the substitution of one known prior art element according to known methods to achieve predictable results, which is prima facie obvious. 
Response to Applicant’s Arguments
Applicant has not submitted any substantive arguments against the rejection, which is therefore maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        
  
 /Patricia Duffy/ Primary Examiner, Art Unit 1645